Citation Nr: 9917674	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
malaria.

2.  Entitlement to benefits as a former POW under provisions 
of 38 C.F.R. § 3.309 (c).

3.  Entitlement to service connection for Prisoner of War 
(POW) disabilities, including beriberi with heart disease, 
dysentery and malnutrition.

4.  Entitlement to service connection for arthritis.



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel




INTRODUCTION

The Service Department has certified the veteran's period of 
active service from October 20, 1941 to May 7, 1942 and from 
August 10, 1945 to December 31, 1945.

This appeal arose from a June 1998 RO rating decision, which 
granted a noncompensable evaluation for malaria, denied 
service connection for POW disabilities and denied service 
connection for arthritis.  These actions were based upon 
original claims filed by the veteran in May 1997.

Relative to the veteran's claim of an increased evaluation 
for malaria, since he continues to disagree with the current 
rating assigned, the claim of an increased rating above 0 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).

The Board of Veterans' Appeals (Board) further notes that 
while this matter was in appellate status, the United States 
Court of Appeals for Veterans Claims (Court) entered a 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), that 
held that there is an important distinction between where a 
claimant is dissatisfied with the initial or original rating 
assigned to a disability following the grant of service 
connection, and claims for an increased rating.  At the time 
of initial ratings, ratings may be assigned for separate 
periods of time based on the facts found, a practice 
characterized by the Court as a "staged rating."  Thus, the 
adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, in the veteran's case, Francisco v. 
Brown, 7 Vet. App. 55 (1994), does not control.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been requested and 
secured by the RO.

2.  The service department has certified that the veteran was 
not interned as a POW for a period of at least thirty days, 
or at any time, and the veteran has not raised a reasonable 
basis to challenge this certification. 

3.  The veteran does not currently have active malaria or any 
residuals of his prior episodes of malaria.

4.  There is no medical evidence of record that reveals 
current POW disabilities, including beriberi, dysentery and 
malnutrition.

5.  The veteran has not provided competent medical evidence 
of the incurrence or aggravation of ischemic heart disease, 
malnutrition, dysentery or arthritis while in service or 
within the requisite presumptive period after his discharge 
from service.


CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for service- 
connected malaria or residuals thereof, is not warranted.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 
4.88, and Part 4, Code 6304 (1998).

2.  Entitlement to recognition as a former POW for VA 
purposes has not been established.  38 U.S.C.A. §§ 101(2), 
(24), 107, 1112(b), 5107(West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 3.304, 3.307, 3.309 
(1998).

3.  The claim of entitlement to service connection for POW 
disabilities, including beriberi with heart disease (ischemic 
hear disease), dysentery and malnutrition is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

4.  The claim of entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Background.  

Service medical record entries dated September 1945 show 
treatment and a period of hospitalization referable to 
malaria and chronic dermatitis of the left foot and left 
hand, moderately severe, with cause undetermined.

The veteran's December 1945 examination reveals no pertinent 
abnormalities, except for malaria during 1942, with a last 
attack during 1945.  The veteran's cardiovascular, 
musculoskeletal, neurological, and chest X-rays were all 
normal.

The veteran's Affidavit for Philippine Army Personnel, dated 
January 1946, disclose no record of wounds or illnesses while 
under military control from May 1942 to July 1945, except for 
chronic malaria from May 8, 1942 to May 10, 1942.  The 
veteran stated that he was in a hospital at the time the word 
of surrender was received and he reported that he left the 
hospital before he was found by the Japanese and returned 
home.

The record shows that in September 1997, the service 
department confirmed the veteran's period of service, Pre-war 
service from October 20, 1941 to December 7, 1941; 
Beleaguered status from December 8, 1941 to May 5, 1942; 
including no indication of his Prisoner of War "POW" status 
nor recognized guerilla status, and a "missing" status from 
May 6, 1942 to May 7, 1942; No casualty status from May 8, 
1942 to August 9, 1945; Status under MPA terminated on August 
9, 1945; and Regular Philippine Army service from August 10, 
1945 to December 31, 1945; from May 11, 1942 to August 9, 
1945 the veteran was engaged in civilian pursuits, not 
engaged in military activities. 

The RO submitted a November 1997 letter to the veteran 
pertaining to evidence needed to establish POW benefits.

The RO submitted November 1997 letters to Dr. Moreno and Dr. 
Bradi pertaining to the submission of original treatment 
records related to malaria and beriberi during 1990.  

Mr. F.D.A. and a Mr. P.T., submitted affidavits received by 
VA in November 1997  that set forth their report of being 
interned as a POW with the veteran starting on May 10, 1942, 
and that after the war ended sometime in 1946, they noted 
that the veteran had survived.  They further report that they 
were exposed to others suffering from tropical diseases such 
as malaria, beriberi, arthritis, fever, diarrhea, and edema.

The veteran's October 1997 statement includes his report of 
POW status from May 10, 1942 until his release during the 
later part of 1943.  The veteran reported treatment at the 
Municipal Rural Health unit during 1957 for an "illness" 
and that the physicians who treated him were no longer 
available, except for treatment received during 1990 as 
provided by Dr. Moreno and Dr. Bradi.

Dr. Marohombsan submitted an October 1997 statement of 
medical certification of the veteran's diagnosis of "bone 
degenerative arthritis of both lower extremities."  The 
veteran was reported to be 85 years old.

The veteran's October 1997 letter reported that, relative to 
a "POW Questionnaire," medical records of treatment from 
Dr. Bradi and Dr. Moreno would not be available.

The veteran's November 1997 statement included an additional 
report of his period of interment as a POW.

The veteran's spouse submitted a November 1997 letter with 
her report of the veteran's current health.

The RO's May 1998 "Administrative Decision" report of POW 
status is of record.

The veteran underwent a December 1998 VA examination at the 
reported age of 88 years old.  The purpose of the examination 
included a search for evidence of infectious, immune, and 
nutritional disabilities.  Historical entries included the 
veteran's report of malaria and September 1942 onset; reports 
of fever, chills, rigors and inability to recall if 
medication was provided.  Examination findings, in pertinent 
part, included no evidence of fever, chills, no evidence of 
malaria; respiratory/joints/ and cardiovascular findings were 
positive for dizziness, negative LOC (loss of consciousness); 
negative chest pains; negative chronic cough; negative 
abdominal pains; negative vomiting; negative dysuria; 
positive pains of the knees and hands; negative malarial 
smear.  The examiner's diagnosis revealed no residuals of 
malaria.    The related ultrasound of the lever and spleen 
was normal.


II.  Analysis.  Entitlement to an evaluation in excess of 0 
percent for malaria.

In the instant case, the veteran has claimed that the 
symptoms of his service-connected disorder are more severe 
than indicated by the 0 percent evaluation for malaria.  
Therefore, the Board finds that the appellant's claim of 
entitlement to a compensable evaluation for malaria is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained as to his claim, and which have not already been 
secured or requested, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and no further assistance is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, the various 
disabilities are identified by separate diagnostic codes. 38 
C.F.R. § 4.27.  Within diagnostic codes, specific ratings are 
determined by the application of regulatory criteria, which 
are based on the average impairment of earning capacity 
caused by the rated disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a).  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Under Diagnostic Code 6304, malaria as an active disease is 
assigned a 100 percent evaluation.  Thereafter, the 
residuals, such as liver or spleen damage, are rated under 
the appropriate system.  (Note: The diagnosis of malaria 
depends on identification of the malarial parasites and blood 
smears.  If the veteran served in endemic area and presents 
signs and symptoms compatible with malaria, the diagnosis may 
be based on clinical grounds alone.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears).  38 C.F.R. § 4.88(b), Diagnostic Code 6304.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and 4.41, the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's malaria disability and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In this case, the RO's supplemental statement of the case 
characterized the issue as "evaluation of malaria," and the 
adjudicators clearly did not limit their review of the 
evidence as they considered all the evidence reflecting on 
the manifestations of the malaria since the claim was filed.  
The rating assigned by the RO was a 0 percent evaluation and, 
for reasons discussed below, the Board concurs that this is 
the correct evaluation.  Thus, this case raises no question 
of a "step rating." Accordingly, the Board finds that the 
RO's characterization created no substantive prejudice to the 
claimant under Fenderson, and thus no requirement that the 
matter again be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Subsequent to the veteran's submission of his July 1998 
notice of disagreement and October 1998 substantive appeal, 
the veteran was provided with a December 1998 VA examination.  
Further, the RO submitted a November 1998 letter to the 
veteran pertaining to the submission of medical records of 
treatment for malaria.  The veteran has not submitted any 
medical evidence showing treatment of malaria since service 
discharge and the Board notes that no residuals of malaria 
have been shown in the recent clinical record.  The December 
1998 VA examination did not reveal evidence of the existence 
of any residuals of malaria.  Absent medical evidence showing 
that the veteran currently has residuals or relapses of 
malaria, the Board is unable to identify a basis upon which 
to grant a compensable evaluation for malaria residuals.  In 
addition, there is no evidence of liver or spleen damage, and 
the veteran has not made any specific contentions in regard 
to his malaria.  Therefore, as there is no evidence of any 
current residuals of malaria, the zero percent evaluation 
currently in effect is appropriate.  38 C.F.R. §§ 4.31, 4.88, 
Code 6304.

Statements provided by the veteran and affiants of record are 
made without medical training or expertise, and they are not 
qualified to offer an opinion on the question of whether he 
has in fact had relapses of malaria, which is a question of 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

The potential applicability of various provisions of Title 38 
of the code of Federal Regulations (1998) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  In this case, however, there has been no assertion 
or showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of such factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107(a) are not applicable.


III.  Analysis.  Entitlement to benefits as a former POW 
under provisions of 38 C.F.R. § 3.309 (c).

The threshold question that must be resolved in this matter 
is whether the veteran has established his status as a former 
POW as defined by 38 C.F.R. § 3.309; 38 U.S.C.A. § 1112(b).  
This statutory provision requires evidence not only that he 
was interned as POW, but also that the period of internment 
be for not less than thirty days.  See also 38 U.S.C.A. 
§ 101(32); 38 C.F.R. § 3.1(y) (1998).  The Public Laws to 
which the veteran links his claim essentially enumerate a 
number of diseases for which service connection may be 
granted based upon one's status as a former POW.  Former POW 
Benefits Act of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 
100-322 (1988).  

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (1998).  The Court has held that a service 
department determination as to an individual's service shall 
be binding on the VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Regulations also provide that the VA 
shall accept the findings of the appropriate service 
department that a person was a prisoner of war during a 
period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  

If the veteran does not submit the appropriate evidence, his 
claim fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board finds, based on a review of all the evidence of 
record that the veteran has not met the POW status 
eligibility requirements set forth above.  The evidence 
submitted by the veteran support of his claim of POW status, 
as reflected in his notice of disagreement and substantive 
appeal, as well as the lay affidavits, is not in consonance 
with the aforementioned evidentiary requirements for 
establishing entitlement to recognition as a former POW under 
38 U.S.C.A. § 1112(b).  See also, 38 C.F.R. § 3.203(a).  

In this case, the record reflects that in September 1997, the 
service department certified that the veteran had not been 
interned as a POW for any period.  With the support of two 
affiant statements, the veteran alleges a period of 
internment as a POW from May 10, 1942 up to sometime in 1943. 

The Court has held that 38 C.F.R. § 3.1 provisions do not 
require the VA to follow the service department's findings 
that the veteran was not a POW.  Young v. Brown, 4 Vet. App. 
106 (1993); VAOPGCPREC 14-94 (O.G.C. Prec. 14-94).  Upon 
review of the record as a whole, the Board finds that greater 
probative weight should be accorded to the certification of 
the service department and the veteran's January 1946 
processing affidavit, which was executed contemporaneously 
with the veteran's return to military control, over the 
veteran's allegations of captivity which were first advanced 
many years after the fact.  In that affidavit, the veteran 
expressly denied ever having been a POW.  Based on the 
evidence of record, the Board finds an additional request for 
verification of service is not warranted.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The applicable regulations 
with respect to service connection on a presumptive basis 
based upon POW status, therefore, do not apply. 

In view of the foregoing, the veteran's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran's 
proper remedy, if any, regarding service verification of his 
alleged period of POW internment may be an application to the 
Board for Correction of Military Records.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).

As noted above, the veteran essentially claimed entitlement 
to benefits under Pub. L. Nos. 97-37 and 10-322, which refer 
to the types of diseases for which service connection may be 
granted based upon one's status as a former POW.  In this 
case, however, the record fails to establish that the veteran 
was interned as a POW for at least thirty days, or at 
anytime.  As such, the provisions regarding presumptions 
granted for certain disabilities, therefore, are not for 
application, which renders moot the merits of the veteran's 
assertion as to in-service incurrence of beriberi heart 
disease (ischemic heart disease), dysentery and malnutrition 
based upon internment as a POW.  

IV.  Analysis.  Entitlement to service connection for 
Prisoner of War (POW) disabilities, including beriberi with 
heart disease, dysentery and malnutrition.

The threshold question that must be resolved in these matters 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service incurrence will be presumed for certain diseases when 
manifest to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In the case of a former POW, the law also provides 
that certain diseases, such as beriberi, malnutrition, and 
dysentery disease will be presumed to have been incurred in 
service if the disease is manifest to a compensable degree at 
any time after service.  38 C.F.R. § 3.309(c).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  

The term "service connection" refers to proof of incurrence 
or aggravation of disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  38 
U.S.C.A. § 1154(b) addresses the question of whether a 
particular disease or injury was incurred or aggravated in 
service, not the questions of whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  Id. at 507; see Collette 
v. Brown, 82 F.3d 389 (1996). 

The Board also notes that the regulations provide that if a 
veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, then beriberi, including 
beriberi heart disease, shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service, even though there 
is no record of these diseases during active service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307 are also satisfied.  38 C.F.R. § 3.309(c).  The 
provision also notes that beriberi heart disease includes 
ischemic heart disease in a former prisoner of war that had 
experienced localized edema during captivity.  Id.

As previously noted, the Board finds that the veteran has not 
met the eligibility requirements for entitlement to benefits 
as a former Prisoner of War (POW) under Public Laws 97-37 and 
100-322.  Hence, the Board's focus herein addresses the issue 
of the veteran's entitlement to service connection for POW 
disabilities, including beriberi with heart disease (ischemic 
heart disease), dysentery and malnutrition on a direct or 
presumptive basis.

The threshold question in this matter is whether the 
veteran's claim is well grounded.  For the limited purpose of 
determining whether a claim is well grounded, evidentiary 
assertions must be presumed to be true.  King, supra.   

As to this issue, the veteran contends that he was exposed to 
other POWs who were suffering from tropical diseases, and, as 
a result, he suffered from malaria, beriberi, arthritis, 
fever, and diarrhea.  The veteran has submitted his lay 
statements, and lay statements of two other affiants in 
support of his claim. 

As lay parties, they are competent to describe symptoms 
perceptible to lay persons.  The veteran is also competent to 
report that he received medical care, such as a treatment.  
To this extent, he can provide evidence of a disease or 
injury in service with his evidentiary assertions and thus 
satisfy the second element of a well-grounded claim.  
Although the veteran's statements represent evidence of 
continuity of symptomatology perceptible to a lay party, such 
statements are not competent evidence to diagnose a current 
disability or to causally relate a current disability to that 
symptomatology.  Savage at 495-97.  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.  The record in this case 
contains no medical evidence of any of the enumerated POW 
disabilities.  Thus, the veteran has not satisfied the first 
element of a well-grounded claim.  Further, there is no 
competent medical evidence linking any current disability to 
service.  Moreover, since the claimed POW disabilities are 
not perceptible to a lay party, the Board can not concede 
that the veteran is capable as a lay party of identifying the 
underlying disabilities or of linking them by continuity of 
symptoms to service.  Therefore, the veteran also has failed 
to satisfy the third element of a well-grounded claim.  
Consequently, the Board is unable to find the veteran has met 
his initial burden of submitting a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Epps v. Brown, and Tirpak v. 
Derwinski, supra.    

In the case at hand, the Board finds that the RO more than 
adequately fulfilled its obligation under §5103(a).  The 
record reflects that the veteran was provided with 
explanations is to the type of evidence needed to support his 
claim.  Further, the veteran's original claims, his notice of 
disagreement and his substantive appeal, failed to identify 
additional evidence that would support his claim.  As the 
Court has pointed out, the duty to assist is not a one-way 
street and the veteran's inability to provide precise or 
accurate data can not be found to be a violation of the duty 
to assist by the RO.  Wood v. Derwinski, 1 Vet. App. 190 
(1992), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Further, the statement of the case, the supplemental 
statement of the case and the applicable rating decision of 
record, have included explanations as to the type of evidence 
needed to submit a well-grounded claim.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); see also Wood, supra and Franzen 
v. Brown, 9 Vet. App. 235 (1996).  Since evidence to satisfy 
all three requisite Caluza elements for a well grounded claim 
for service connection has not been submitted, the VA is not 
obligated by statute to further assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); Gilbert v. Brown, 8 Vet. 
App. 563 (1996); Franzen v. Brown, 9 Vet. App. 235 (1996) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).


V.  Analysis.  Entitlement to service connection for 
arthritis.

As to this claim, the veteran submitted has submitted two lay 
statements, an October 1997 Certificate of Medical treatment 
with a diagnosis of arthritis of both lower extremities and 
his assertions of continuity of symptomatology since service 
discharge.  Hence, the veteran has satisfied the first 
element of a well-grounded claim by submitting competent 
medical evidence of a current heart disease disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The veteran has not, however, satisfied the second and third 
elements of a well-grounded claim.  The available service 
medical evidence shows no treatment or diagnosis of referable 
to musculoskeletal or arthritic diseases, including on a 
December 1945 physical examination prior to discharge.  The 
Board notes that evidence of the veteran's earliest post-
service treatment date for arthritis occurred approximately 
fifty-two years after his December 1945 discharge examination 
report.  The post-service medical report did not include 
information pertaining to the onset of the diagnosed disorder 
or whether such disorder was of service origin or manifested 
within one year of service discharge.  The Board stresses 
that both the in-service clinical data and the history 
provided by the veteran during service reflect no evidence of 
incurrence of any arthritic disease during the time he was 
under military control.  Thus, a review of the entire 
evidentiary record does not demonstrate that arthritic 
pathology manifested itself in service or to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309(a).  

Further, the veteran has provided no competent medical 
opinion that relates his current lower extremity arthritis to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence of a nexus between a current 
condition and an in-service disease or injury is required to 
fulfill the well grounded claim requirement of section 
5107(a), and a lay person is not competent to provide such 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom.  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

The Board acknowledges that the veteran's contention that his 
arthritic disorder is a result of the hardships of his 
service during World War II.  The Board has no doubt that the 
veteran sustained extreme hardship during that service, 
regardless of whether or not he was held as a POW.  However, 
the veteran has not provided any medical evidence that 
demonstrates that his current lower extremity arthritis 
disability was incurred during service or was manifest to a 
compensable degree within one year of his discharge.  
Instead, he has only offered his lay opinion and post-service 
medical evidence of limited probative value concerning his 
current arthritic disabilities.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would causally relate his current 
disabilities with his military service do not provide a basis 
for granting the claim as to this issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

In reaching this decision, the Board has considered the 
doctrine of affording the veteran the benefit of any doubt as 
mandated by 38 U.S.C.A. § 5107(b).  However, the evidentiary 
record is not in relative equipoise with respect to the 
positive and negative evidence so as to decide this matter on 
that basis.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144.  
Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, the VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application. This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) with various letters sent to the 
veteran, such as in October 1997, which requested pertinent 
information reflective of treatment since 1990, relative to 
service incurrence. 

The Board further notes that the VA has retrieved all of the 
evidence that the veteran indicated pertains to post-service 
treatment for his current arthritic disorder.  Thus, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under section 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (Section 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence). 

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim for service connection for 
arthritis.  See Caluza, 7 Vet. App. at 506.



ORDER

1.  Entitlement to an evaluation in excess of 0 percent for 
malaria is denied.

2.  Entitlement to benefits as a former POW under provisions 
of 38 C.F.R. § 3.309 (c) is not established, and, therefore 
is denied.

3.  Entitlement to service connection for Prisoner of War 
(POW) disabilities, including beriberi with heart disease, 
dysentery and malnutrition is denied.

4.  Entitlement to service connection for arthritis is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

